—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered April 23, 1991, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the defendant’s excessive sentence claim was effectively waived by him as a part of his plea bargain (see, People v Burk, 181 AD2d 74). The remaining issues raised by the defendant are unpreserved for appellate review (see, People v Thompson, 193 AD2d 841). In any event, we have considered all of the claims raised by the defendant and find them to be without merit (see, People v Alzate, 194 AD2d 545; People v Anonymous, 193 AD2d 829; People v Suitte, 90 AD2d 80). Thompson, J. P., Sullivan, Ritter and Joy, JJ., concur.